Title: To Thomas Jefferson from John Jay, 9 February 1787
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 9th. February 1787.

Since my last to you of the 14th. December I have been honored with yours of the 26th. September last, which with the Papers that it enclosed have been laid before Congress, but neither on that nor any of your late Letters have any Orders as yet been made.
The annual Election produces much Delay in Affairs. From that Time to this scarcely any Thing has been done. It was not until last Week that, seven States being represented, a President was elected—the Choice fell on Major General St. Clair. They have much back Business to dispatch—several Reports on important Subjects from the different Departments, are to be considered and decided upon. A Form of Government so constructed has Inconveniences, which I think will continue to operate against the public or national Interest until some Cause not easy to be predicted shall produce such a Modification of it, as that the legislative, judicial and executive Business of Government, may be consigned to three proper and distinct Departments.
The Struggles for and against the Impost remain but promise little. The States in general pay little Attention to Requisitions, and I fear that our Debts foreign and domestic will not soon be provided for in a Manner satisfactory to our Creditors. The Evils to be expected from such Delays are less difficult to be foreseen than obviated. Our Governments want Energy, and there is Reason to fear that too much has been expected from the Virtue and good Sense of the People.
You will receive herewith enclosed a Letter from Congress to  his most Christian Majesty, with a Copy of it for your Information. It is in Answer to one received from him, and should have been of Earlier Date had Congress sooner convened. Be pleased to explain this Circumstance to the Minister.
The public Papers herewith sent contain all we at present know respecting the Troubles in Massachusetts. Whether they will soon be terminated, or what Events they may yet produce, is perfectly uncertain; and the more so as we are yet to ascertain, whether and how far they may be encouraged by our Neighbours.
I enclose a Copy of a Letter from Mr. Otto, formally contradicting the Report of an Exchange between France and Spain for the Floridas. That Report had excited Attention, and given Pleasure to Ante-Gallicans.
Our Apprehensions of an Indian War still continue, for we are at a Loss to determine, whether the present Continuance of Peace is to be ascribed to the Season, or their pacific Intentions.
We have not yet received the Morocco Treaty. As soon as it arrives I am persuaded that Congress will take the earliest Opportunity of making their Acknowledgments to the friendly Powers that promoted it. Mr. Lamb is still absent. He doubtless has received the Order of Congress directing his Return, either from you and Mr. Adams, or directly from me.
Congress has not yet given any Orders respecting further Negociations with the Barbary States, nor can I venture to say what their Sentiments will be on that Head. I am equally at a Loss to judge what they will direct respecting Treaties of Commerce with the Emperor and other European Powers. For my part I think and have recommended, that Commissions and Instructions should be sent you and Mr. Adams for those Purposes. In my Opinion such Treaties for short Terms might be advantageous. The Time is not yet come for us to expect the best. The Distance of that Period will however depend much on ourselves.
With very sincere Esteem and Regard, I am Dr. Sir your most obt. & hble servt,

John Jay

